Case 5:19-cr-50033-TLB Document179 Filed 09/15/21 Page 1 of 1 PagelD #: 1364

Sheri Craig

From: Phillip R <pridings1357@yahoo.com>
Sent: Tuesday, September 14, 2021 6:37 PM
To: Sheri Craig

Subject: Defense Council... No. 5:19 CR 50033-002

CAUTION - EXTERNAL:

| tried contacting Jacob White but his email has been closed. | am hoping you can help me with this issue or pass the
information on to the appropriate authority.

As my case is over and a judgment has been rendered | have a request to the court at this time.

| am not sure what procedure is involved but | would like to relinquish my role as "Pro Se" and request a Government
Defense Attorney to handle my sentencing phase in this process.

Respectfully,

Phillip Ridings
CAUTION - EXTERNAL EMAIL: This email originated outside the Judiciary. Exercise caution when opening
attachments or clicking on links.

 
